DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 12, where applicant claims a robot in the preamble, however, fails to positively recite a robot in the body of the claim in the previously mentioned claims. The only mention of a robot in the body of the claims is where applicant describes the coordinate system being set as the distal end of the robot. This does not positively include the robot in the body of the claims and thus it is suggested that the applicant add the robot to the body of the claims. It is thus unclear if the robot is actually being claimed as part of the system.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims fail to point out their dependency, which result in the examiner unable to tell their dependency. Applicant is required to review claims 11 and 12, and make the appropriate corrections. The claims are shown below. 
Regarding claim 11, Claim 11 states “A robot system comprising: the input device according to Claim 1; and a control device”… It is not clear to the examiner if the claim is dependent on claim 1 or if it stands on its own. For purposes of examining, examiner assumed claim 11 to be further limiting claim 1. Applicant is suggested to review the claim and correct this issue. Applicant is suggested to remove dependency on Claim 1 and insert the text of Claim 1 into Claim 11 in order to make Claim 11 standalone. Currently, Claim 11 does not further limit the input device claimed in Claim 1. 
Regarding claim 12, Claim 12 states “A robot control system: the input device according to Claim 8; and a control device”… It is not clear to the examiner if the claim is dependent on claim 8 or if it stands on its own. For purposes of examining, examiner assumed claim 12 to be further limiting claim 8. Applicant is suggested to review the claim and correct this issue. Currently Claim 12 does not further limit the input device claimed in Claim 8. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Obermeyer et al (US 20150153842 A1) hereinafter referred to as Obermeyer.
Regarding claim 1, Obermeyer discloses: An input device for manipulating a robot, [Obermeyer teaches, (Obermeyer, Abstract and figures 10a, and 49a-d), “The inventive technology, in its various embodiments, relates to improved multi-axis input devices such as joysticks, and associated multi-axis optical displacement measurement means.”…] Also figures 10a, 49a-d depict input devices.  
comprising: 
a base; [Obermeyer teaches, (Obermeyer, 0029), “The term "sensor base" may include the relatively stationary object to which the sensing assembly is attached.”] Also, [(Obermeyer, 0131), “In accordance with one aspect of the invention, the active grip may be provided with an enhanced range of movement by means of one or more flexible elements to which the sensor base may be attached.”] Also, [(Obermeyer, 0297), “Referring now to FIG. 34, a wrist mounted embodiment of the present invention is depicted wherein hand strap 117 and wrist strap 118 may 
a movable section supported in a three-dimensionally movable manner relative to the base; [Obermeyer teaches, (Obermeyer, figures 10a, 35a-h, and 49a-d)] Also, [(Obermeyer, 0031), “The term "active grip" may include the movable portion of the device the position of which is moved by the operator and the movement of which results in a change in output signal.”] 
and a detector that performs detection by resolving an operation amount of the movable section relative to the base into parallel movement amounts along a first axis and a second axis, which extend parallel to a predetermined surface of the base and are orthogonal to each other, and a parallel movement amount along a third axis that is orthogonal to the first axis and the second axis. [Obermeyer teaches, (Obermeyer, 0024), “In one embodiment, the present invention may be comprised of a movable "active grip" which incorporates six or so mirror facets fixed thereto and which may be resiliently mounted on a coil spring, for example. A photo transducer array, comprised of one or more photo emitters and one or more photo detectors, may be fixedly mounted a short distance away opposite the movable mirror facet assembly. The lengths of six unique light paths connecting the photo emitter(s) with the photo sensor(s) by way of the mirror facets may define the coordinates in six degrees of freedom of the active grip and its mirror facets relative to the photo transducer array. The brightness as measured by a photo detector at the end of each light path may generally be an inverse square function of the light path length. Any translational or rotational movement about any axis of the active grip may result in an altered pattern of brightness.”…] Also, [(Obermeyer 119), “In accordance with a further aspect of this invention, a computer mouse may be equipped with an additional, optical for example, transducer located at a point offset from the location of the conventional x and y axis mouse movement transducers,”…] Also, [(Obermeyer, 0263), “Referring to FIGS. 1a and 1d, light paths 
Regarding claim 2, Obermeyer discloses: The input device according to Claim 1, wherein the movable section is supported so as to be movable in parallel, without rotating relative to an axis extending parallel to the predetermined surface. [Obermeyer teaches, (Obermeyer, 0132), “In accordance with a further aspect of the invention, flexible elements may be configured to minimize any unintended coupling between axes. This may be accomplished for example by fixing the base of a limited range of motion multi-axis joystick (of either this invention, prior art or future art) to a first mounting block to which the upper ends of 3 or more flexible and generally parallel rods are fixed. The lower end of the flexible rods may be fixed to a second mounting block. The first and second mounting blocks will tend to remain parallel despite deflections in a horizontal plane. In other words, horizontal translational flexibility is thus provided without unintended and undesirable coupling to the horizontal rotational axes.”…], Also, (Obermeyer, figures 1a-d, and 10a-b) depict embodiments where there is movement along x, y, z, parallel to the base of the device. 

Regarding claim 3, Obermeyer discloses: The input device according to Claim 2, wherein the movable section is supported by the base so as to be movable in parallel along the first to third axes. [Obermeyer teaches, (Obermeyer, 0272), …” The arrangement shown is intended to provide 
Regarding claim 4, Obermeyer discloses: The input device according to Claim 1, wherein the movable section is supported by the base in a tiltable manner about two tilt axes extending parallel to the predetermined surface and intersecting each other and in a movable manner in a linear direction intersecting the two tilt axes, [Obermeyer teaches, (Obermeyer, 0050), “In accordance with a further aspect of the invention, a CCD array attached to a first movable portion of a joystick, the base for example, may be used to measure the spherical angles to three points, for example on a second movable portion of said joystick, the interior of the grip, for example. The two spherical angles for each of three relatively movable points constitute 6 data signals which may be relatively easily processed by the general method disclosed herein, for example. In accordance with a further aspect of this invention, illumination of a first movable portion may be by means of a photo emitter fixed to a second movable portion located coaxially with a lens means used to focus a position sensitive image onto a CCD array.”] Also, (Obermeyer, figures 10a-b), depict a joystick mechanism. 
and wherein the detector performs the detection by converting a tilt angle as the operation amount of the movable section into parallel movement amounts along the first axis and the second axis and by resolving the operation amount of the movable section in the linear direction into the parallel movement amount along the third axis. [Obermeyer teaches, (Obermeyer, 0263), “Referring to FIGS. 1a and 1d, light paths 14 may no not lie in radial planes but instead may follow paths, which may be controlled, by the locations and orientations of the various mirror facets. By means of this arrangement, the lengths and alignments of the light path to the 6 photo detectors may uniquely define the position of the active grip in the x, y, z, .THETA.x, .THETA.y, and .THETA.z degrees of freedom.”…] Also, , (Obermeyer, 0272, and figures 10a-b) depict embodiments where there is movement along x, y, z, with x and y having angular components Theta_x, and Theta_y. 
Regarding claim 8, Obermeyer discloses: The input device according to Claim 1, wherein the movable section is supported in a rotatable manner about the three axes relative to the base, [Obermeyer teaches, (Obermeyer, 0272, and figures 10a-b), .."The arrangement shown is intended to provide additional range of translational motion along three axes as follows: Leaf springs 29 and 30 are fixedly mounted to mounting block 28. Connection block 35, which may be nominally the same height as mounting block 28, can be deflected upward and downward along the Z-axis without motion about the Ox axis. Mounting block 36 may be attached to a plurality of beams 31, 32, 33, and 34 that may be in turn attached to connection block 35. Moments of inertia about the Z-axis for beams 31, 32, 33, and 34 are selected to provide a predetermined degree of stiffness in torsion about the Z-axis. The spacing of beams 31, 32, 33, and 34 may be nominally the same at both connection block 35 and at mounting block 36. Horizontal deflections of mounting block 36 may not therefore cause twisting of the active grip about the .THETA.x or .THETA.y axes."...] 
and wherein the detector detects operation amounts of the movable section about the three axes as rotational movement amounts about the three axes. [Obermeyer teaches, (Obermeyer, 0024), …” The brightness as measured by a photo detector at the end of each light path may generally be an inverse square function of the light path length. Any translational or rotational movement about any axis of the active grip may result in an altered pattern of brightness”…] Also, [(Obermeyer, 0119, and figures 51a-b), “In accordance with a further aspect of this invention, a computer mouse may be equipped with an additional, optical for example, transducer located at a point offset from the location of the conventional x and y axis mouse movement transducers, thus providing an additional mouse axis sensitive to differential movements between the offset transducers or rotational movements about a vertical axis of the mouse as a whole. In this manner twist movements may be used to generate an additional, or third for example, output axis.”…]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Obermeyer in view of Hao et al (WO 2014005607 A1) hereinafter referred to as Hao.
Regarding claim 5, Obermeyer talks about a “touch switch” (See Obermeyer, 0266), the switch is used in a different manner.
The input device according to Claim 1, further comprising: a selection switch that is switched such that detection values corresponding to the parallel movement amounts along the first to third axes are output as output values with different contents. However, [Hao teaches, (Hao, between pages 4-5), “In a preferred embodiment of the invention, the input-device-module has exactly three active module-outputs and the signals of these module-outputs correspond - depending on the current setting of the first-selector-switch - to one of (x, y, z), (Rx, Ry, Rz), 7.sup.th degree of freedom, (J1 , J2, J3), (J4, J5, J6), J7. Those groups of degrees of freedom in movement are typically used together by the operator, thus they are very suitable to be controlled at the same time by the input-device-module without any loss of comfort for the operator. The first-selector-switch covers as well the choice if a Cartesian or a joint coordinate system shall be chosen as well as the choice of which group of degrees of freedom in movement shall be activated. The number of switches is reduced thereby.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Obermeyer, to incorporate the teachings of Hao, and add a selector switch to provide small form factor version of the input device. (See Hao, page 3, paragraph 2), for this motivation.  
Regarding claim 6, Obermeyer talks about a “touch switch” (See Obermeyer, 0266), the switch is used in a different manner.
Obermeyer fails to disclose: The input device according to Claim 5, further comprising: four output channels, wherein detection values obtained by the detector corresponding to three-dimensional operation amounts of the movable section and a mode of the selection switch are output from the output channels. However, [Hao teaches, (Hao, pages 6-7, and figure 1), “Fig. 1 shows an exemplary first robot-position-input-device in a structural view 10. An exemplary input-device-module 12 is provided as a manual interacting device for tun- ing of three degrees of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Obermeyer, to incorporate the teachings of Hao, and add the four selector switch not only to provide the small form factor version of the device as described on claim 5 rejection above, but also to keep its functionality by allowing the user to select x, y, z output coordinates or Rx, Ry, Rz orientation outputs. See (Hao page 7, paragraph 2), for this motivation.  
Regarding claim 7, Obermeyer discloses: The input device according to Claim 5, further comprising: six output channels, [Obermeyer teaches, (Obermeyer, 0266, and figure 3), …" "Active grip" is herein used to mean that portion of a multi-axial input device gripped and moved by the user relative to the user's frame of reference. The outputs of photo detectors 5a, 5b, 5c, 5d, 5e, and 5f are shown”… …” The axes of six degrees of freedom are labeled at the top of FIG. 3.”] Also, [(Obermeyer, 0050), …” for example on a second movable portion of said joystick, the interior of the grip, for example. The two spherical angles for each of three relatively movable points constitute 6 data signals which may be relatively easily processed by the general method disclosed herein,”…] 
Obermeyer talks about a “touch switch” (See Obermeyer, 0266), the switch is used in a different manner. 
 …”wherein the selection switch is switched”… However, [Hao teaches, (Hao, page 7, paragraph 2, and figure 1), “Dependent on the currently selected switch setting 22, 24, 26, 28, the three module outputs 14, 16 are connected group-wise with one of seven device outputs 38, 40, 42. Which group is connected with which device outputs 38, 40, 42 is determined by the relation as indicated with the reference number 30 respectively with the connections 32, 34, 36. Thus, it is possible for example to connect the three module-outputs of a joystick in a first-selector-switch setting with the x, y, z device-outputs for coordinates, in a second-selector-switch setting with the Rx, Ry, Rz device-outputs for the orientation and in a third selector-switch setting with the 7.sup.th degree of freedom.”]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Obermeyer, to incorporate the teachings of Hao, and add a selector switch to provide small form factor version of the input device. (See Hao, page 3, paragraph 2), for this motivation.  
Regarding claim 9, Obermeyer discloses: The input device according to Claim 8, further comprising: 
[Obermeyer teaches, (Obermeyer, 0266), “"Active grip" is herein used to mean that portion of a multi-axial input device gripped and moved by the user relative to the user's frame of reference. The outputs of photo detectors 5a, 5b, 5c, 5d, 5e, and 5f are shown connected to amplifiers 18a, 18b, 18c, 18d, 18e and 18f and resistors 19a, 19b, 19c, 19d, 19e, and 19f. The output of said amplifiers is shown connected to a programmable interface controller (PIC.RTM.) 16 from which device the signal(s) may go to a signal-receiving device 17 such as a computer or 
wherein the parallel movement amounts along the first to third axes, a rotational movement amount about the third axis, [(Obermeyer, 0119, and figures 51a-b), “In accordance with a further aspect of this invention, a computer mouse may be equipped with an additional, optical for example, transducer located at a point offset from the location of the conventional x and y axis mouse movement transducers, thus providing an additional mouse axis sensitive to differential movements between the offset transducers or rotational movements about a vertical axis of the mouse as a whole. In this manner twist movements may be used to generate an additional, or third for example, output axis.”…]
Obermeyer talks about a “touch switch” (See Obermeyer, 0266), the switch is used in a different manner.
Obermeyer fails to disclose: …”a selection switch that is switched such that”… …” and a mode of the selection switch are output from the output channels.” However, [Hao teaches, (Hao, page 7, paragraph 2, and figure 1), “Dependent on the currently selected switch setting 22, 24, 26, 28, the three module outputs 14, 16 are connected group-wise with one of seven device outputs 38, 40, 42. Which group is connected with which device outputs 38, 40, 42 is determined by the relation as indicated with the reference number 30 respectively with the connections 32, 34, 36. Thus, it is possible for example to connect the three module-outputs of a joystick in a first-selector-switch setting with the x, y, z device-outputs for coordinates, in a second-selector-switch setting with the Rx, Ry, Rz device-outputs for the orientation and in a third selector-switch setting with the 7.sup.th degree of freedom.”] One of ordinary skill in the art could add or eliminate outputs as needed.

Regarding claim 10, Obermeyer discloses: The input device according to Claim 8, further comprising: six output channels; [Obermeyer teaches, (Obermeyer, 0266), …” The outputs of photo detectors 5a, 5b, 5c, 5d, 5e, and 5f are shown connected to amplifiers 18a, 18b, 18c, 18d, 18e and 18f and resistors 19a, 19b, 19c, 19d, 19e, and 19f. The output of said amplifiers is shown connected to a programmable interface controller (PIC.RTM.) 16 from which device the signal(s) may go to a signal-receiving device 17 such as a computer or robot. The axes of six degrees of freedom are labeled at the top of FIG. 3.”] Thus the device is capable of providing 6 outputs that can be used to register movement of the “active grip”. 
and a mode in which operation amounts along the first axis and the second axis and an operation amount about the third axis are output as rotational movement amounts about the second axis, the first axis, and the third axis from three different channels of the output channels. [(Obermeyer, 0119, and figures 51a-b), “In accordance with a further aspect of this invention, a computer mouse may be equipped with an additional, optical for example, transducer located at a point offset from the location of the conventional x and y axis mouse movement transducers, thus providing an additional mouse axis sensitive to differential movements between the offset 
Obermeyer talks about a “touch switch” (See Obermeyer, 0266), the switch is used in a different manner.
Obermeyer fails to disclose …”and a selection switch that is switched between a mode in which three-dimensional operation amounts of the movable section are output as the parallel movement amounts along the first to third axes from three of the output channels”… However, [Hao teaches, (Hao, page 7, paragraph 2, and figure 1), “Dependent on the currently selected switch setting 22, 24, 26, 28, the three module outputs 14, 16 are connected group-wise with one of seven device outputs 38, 40, 42. Which group is connected with which device outputs 38, 40, 42 is determined by the relation as indicated with the reference number 30 respectively with the connections 32, 34, 36. Thus, it is possible for example to connect the three module-outputs of a joystick in a first-selector-switch setting with the x, y, z device-outputs for coordinates, in a second-selector-switch setting with the Rx, Ry, Rz device-outputs for the orientation and in a third selector-switch setting with the 7.sup.th degree of freedom.”] One of ordinary skill in the art could add or eliminate outputs as needed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Obermeyer, to incorporate the teachings of Hao, and add a selector switch to select desired control the outputs of the input device and thus provide small form factor version of the input device. (See Hao, page 3, paragraph 2), for this motivation.  
Regarding claim 11, Obermeyer as shown above, discloses all of the limitations of claim 1. A robot control system comprising: the input device according to Claim 1; 
and a control device [Obermeyer teaches, (Obermeyer, 0159), “Many of the above multi-axis joysticks produce, for example, six analog signals which may need to be nonlinearly transformed to position and rotation deflections with respect to the x, y, and z axes. Many alternative methods and algorithms may be used to derive from the transducers of a multi-axis joystick a signal of desired usefulness. The following is but one example of a general method of deriving a useful signal.”] Also, [(Obermeyer, 0266), …” The outputs of photo detectors 5a, 5b, 5c, 5d, 5e, and 5f are shown connected to amplifiers 18a, 18b, 18c, 18d, 18e and 18f and resistors 19a, 19b, 19c, 19d, 19e, and 19f. The output of said amplifiers is shown connected to a programmable interface controller (PIC.RTM.) 16 from which device the signal(s) may go to a signal-receiving device 17 such as a computer or robot. The axes of six degrees of freedom are labeled at the top of FIG. 3.”]
Obermeyer does not explicitly disclose: “that associates output values”… However, [Hao teaches, (Hao, page 2, paragraph 2), “For teaching or even refining a movement program of a robot, a robot-position-input- device is required, which might be integrated in a teach pendant, for example. A robot movement program typically comprises a sequence of coordinates with associated orientation. During execution of the program, the robot performs a movement along those coordinates. While generating or refining such a movement program, the robot is manually moved to the coordinates of interest and the coordinate data are adapted. The position and orientation of the robot is fine-tuned by using the robot- position-input-device and afterwards the thus determined coordinates are transferred to the robot or its controller.”]

Regarding claim 12, Obermeyer as shown above, discloses all of the limitations of claim 8. A robot control system comprising: the input device according to Claim 8; 
Obermeyer further discloses: and a control device [(Obermeyer, 0119, and figures 51a-b), “In accordance with a further aspect of this invention, a computer mouse may be equipped with an additional, optical for example, transducer located at a point offset from the location of the conventional x and y axis mouse movement transducers, thus providing an additional mouse axis sensitive to differential movements between the offset transducers or rotational movements about a vertical axis of the mouse as a whole. In this manner twist movements may be used to generate an additional, or third for example, output axis.”…] Also, [(Obermeyer, 0266), …” The outputs of photo detectors 5a, 5b, 5c, 5d, 5e, and 5f are shown connected to amplifiers 18a, 18b, 18c, 18d, 18e and 18f and resistors 19a, 19b, 19c, 19d, 19e, and 19f. The output of said amplifiers is shown connected to a programmable interface controller (PIC.RTM.) 16 from which device the signal(s) may go to a signal-receiving device 17 such as a computer or robot. The axes of six degrees of freedom are labeled at the top of FIG. 3.”]
Obermeyer does not explicitly disclose: “that associates output values”… However, [Hao teaches, (Hao, page 2, paragraph 2), “For teaching or even refining a movement program of a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Obermeyer, to incorporate the teachings of Hao, and add the teaching pendant described in Hao’s to the input device of Obermeyer, to associate the output motions of the input device to a robot controller.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN P VILLAMIL whose telephone number is (571)272-7903.  The examiner can normally be reached on M-F TW 8:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Y. Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/J.P.V./Examiner, Art Unit 3666                                      
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666